Name: Council Decision 2014/673/CFSP of 25 September 2014 amending Decision 2013/527/CFSP amending and extending the mandate of the European Union Special Representative for the Horn of Africa
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Africa;  international affairs
 Date Published: 2014-09-26

 26.9.2014 EN Official Journal of the European Union L 282/22 COUNCIL DECISION 2014/673/CFSP of 25 September 2014 amending Decision 2013/527/CFSP amending and extending the mandate of the European Union Special Representative for the Horn of Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 8 December 2011, the Council adopted Decision 2011/819/CFSP (1) appointing Mr Alexander RONDOS as the European Union Special Representative (EUSR) for the Horn of Africa. (2) On 24 October 2013, the Council adopted Decision 2013/527/CFSP (2) amending and extending the mandate of the EUSR for the Horn of Africa until 31 October 2014. (3) The mandate of the EUSR should be extended for a further period of four months. (4) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty. (5) Decision 2013/527/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/527/CFSP is amended as follows: (1) Article 1(1) is replaced by the following: 1. The mandate of Mr Alexander RONDOS as the EUSR for the Horn of Africa is hereby extended until 28 February 2015. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR).; (2) Article 5(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 November 2013 to 31 October 2014 shall be EUR 2 720 000. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 November 2014 to 28 February 2015 shall be EUR 890 000.; (3) Article 13 is replaced by the following: Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by the end of April 2014 and a comprehensive mandate implementation report by the end of November 2014.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 September 2014. For the Council The President F. GUIDI (1) Council Decision 2011/819/CFSP of 8 December 2011 appointing the European Union Special Representative for the Horn of Africa (OJ L 327, 9.12.2011, p. 62). (2) Council Decision 2013/527/CFSP of 24 October 2013 amending and extending the mandate of the European Union Special Representative for the Horn of Africa (OJ L 284, 26.10.2013, p. 23).